DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70-93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNestry et al. (WO 2013/025746).
McNestry discloses the following claimed limitations:
* Re clm 70, a printer/1/(Abst., figs 1-11);
* a printhead/4/ configured to selectively cause a mark to be created on a substrate (para 0068, fig 1);
* a first motor/16/ coupled to the printhead and arranged to vary the position of the printhead/ head is down in fig 6, head is up in fig 6A/ relative to a printing surface against which printing is carried out, and to control the pressure exerted by the printhead on the printing surface (paras 0018, 0019, 0068-0069, figs 1, 6, 6A & 11)
* a printhead drive mechanism/stepper motor, 16/ for transporting the printhead along a track/22/ extending generally parallel to the printing surface, the printhead drive mechanism comprising a printhead drive belt/24/ operably connected to the printhead and a second motor/46/ for controlling movement of the printhead drive belt (paras 0104-0108, 0119, figs 6, 6a & 11);
* wherein movement of the printhead drive belt causes the printhead to be transported along the track extending generally parallel to the printing surface (paras 0104-0108, 0119, figs 6, 6a & 11)
* a controller/17/ arranged to control the first motor/16/ (para 0068-0069, figs 1);
* wherein:  the controller is arranged to generate control signals for the first motor so as to cause a predetermined pressure to be exerted by the printhead on the printing surface (paras 0068-0070, 0093, 0104, figs 6, 6A); 
* said control signals are generated at least partially based upon a torque generated by said second motor (paras 0104-0108, 0119, figs 6, 6A & 11).

* Re clm 71, wherein the second motor is controlled in a position controlled manner to control the movement of the printhead in a direction generally parallel to the printing surface (paras 0068-0070, 0093, 0104-0108, 0119, figs 6, 6A & 11).

* Re clm 72, wherein the first motor is controlled in a torque controlled manner so as to cause a predetermined pressure to be exerted by the printhead on the printing surface (paras 0104-0108, 0119, figs 6, 6A, 11).

* Re clm 73, wherein the control signals for the first motor are generated at least partially based upon a signal indicative of torque generated by said second motor (paras 0104-0108, 0119, figs 6, 6A, 11).

* Re clm 74, wherein the control signals for the first motor are generated at least partially based upon a control signal for the second motor (paras 0104-0108, 0119, figs 6, 6A, 11).

* Re clm 75, wherein the control signals for the first motor are generated at least partially based upon a signal indicative of a rotational velocity and/or a change in rotational velocity of the second motor (paras 0104-0108, 0119, figs 6, 6A, 11).

	* Re clm 76, wherein the control signals for the first motor are generated at least partially based upon a signal indicative of an angular position the output shaft of the second motor. surface (paras 104-108, 119, figs 6, 6A).

* Re clm 77, wherein the printhead is rotatable about a pivot and wherein the first motor is arranged to cause rotation of the printhead about the pivot to vary the position of the printhead relative to the printing surface (paras 104-108, 0119, 0127, figs 6, 6A).

* Re clm 78, a printhead assembly, the printhead/4/ assembly comprising a first arm/42/ and a second arm/44/, the first arm being coupled to the first motor/16/, and the printhead being disposed on the second arm/44/, wherein the first motor is arranged to cause movement of the first arm, thereby causing rotation of the second arm about the pivot/40/, and causing the position of the printhead relative to the printing surface to vary (paras 0104-108, 119, 0127, figs 6 & 11).

* Re clm 79, wherein the first motor is coupled to the first arm via a flexible linkage/print head rotation belt, 32/(paras 0104, figs 6 & 11).

80. (new) A printer according to claim 79, wherein the linkage is a printhead rotation belt/32/ (paras 0104, figs 6 & 11).

* Re clm wherein the printhead rotation belt passes around a roller driven by the output shaft of the first motor such that rotation of the output shaft of the first motor causes movement of the printhead rotation belt, movement of the printhead rotation belt causing the rotation of the printhead about the pivot (paras 0104-108, 119, 0127, figs 6, 6A & 11).

* Re clm 82, wherein the printhead drive belt passes around a roller driven by the second motor such that rotation of an output shaft of the second motor causes movement of the printhead drive belt, movement of the printhead drive belt causing the printhead to be transported along the track extending generally parallel to the printing surface. pivot (paras 0104-108, 119, 0127, figs 6, 6A & 11). 

* Re clm 83, a printer (Abst., figs 1-11);
* a printhead configured to selectively cause a mark to be created on a substrate (paras Abst., 0001-0003, 0008, 0023-0025, 0067-0068, fig 1);
* a first motor coupled to the printhead and arranged to vary the position of the printhead relative to a printing surface against which printing is carried out, and to control the pressure exerted by the printhead on the printing surface: (para 0068-0069, 0104, figs 6, 6A);
* a printhead assembly, the printhead assembly comprising a first arm and a second arm, the printhead being disposed on the second arm, wherein the first motor is coupled to the first arm via a printhead rotation belt, the printhead rotation belt passing around a roller driven by the output shaft of the first motor such that rotation of the output shaft of the first motor causes movement of the printhead rotation belt, movement of the printhead rotation belt causing movement of the first arm, thereby causing rotation of the second arm about a pivot, thereby causing the position of the printhead relative to the printing surface to vary (paras 0104-108, 119, 0127, figs 6, 6A & 11).
	* a printhead drive mechanism for transporting the printhead along a track extending generally parallel to the printing surface, the printhead drive mechanism comprising a printhead drive belt operably connected to the printhead and a second motor for controlling movement of the printhead drive belt; wherein movement of the printhead drive belt causes the printhead to be transported along the track extending generally parallel to the printing surface (paras 0104-0108, 0119, figs 6, 6a & 11);
	* a controller arranged to control the first motor (fig 1)
*  wherein:  the controller is arranged to generate control signals for the first motor so as to cause a predetermined torque to be generated by the first motor, and to thereby cause a predetermined pressure to be exerted by the printhead on the printing surface (paras 0104-0108, 0119, figs 6, 6A, 11);
* the predetermined torque is at least partially based upon a signal indicative of a rotational speed of the output shaft of the first motor, and a signal indicative of a rotational speed of an output shaft of the second motor (paras 104-108, 0119, 0127, figs 6, 6A & 11).

* Re clm 84, wherein the controller/17/ is arranged to control the first motor in first and second operating modes, wherein: in the first operating mode, the controller is arranged to control the first motor so as to cause a predetermined pressure to be exerted by the printhead on the printing surface (paras 0068-0069, 0104, figs 6, 6A); 
* in the second operating mode, the controller is arranged to control the angular position of an output shaft of the first motor so as to control the position of the printhead relative to the printing surface (print hed is lifted from the print surface, fig 6).

* Re clm 85, wherein the first motor is a stepper motor (paras 0069, 0104).

* Re clm 86, further comprising a sensor configured to generate a signal indicative of an angular position of the output shaft of the first motor (paras 0104-0105, 0119);
* wherein, in the first operating mode, the controller is arranged to generate control signals for the stepper motor so as to cause a predetermined torque to be generated by the stepper motor; said control signals being at least partially based upon an output of said sensor (paras 0104-0105, 0119).

* Re clm 87, wherein: said control signals for the first motor are arranged to cause a magnetic field to be generated by windings of the first motor, a field angle being defined between an angular position of the output shaft of the first motor, and an orientation of the generated magnetic field; and said generation of control signals is controlled so as to cause said field angle to have a predetermined value (paras 0104-0105, 0119, figs 6, 6A).

* Re clm 88, wherein the controller is configured to control the first motor in the second operating mode to cause the printhead to maintain a position in which it is spaced apart from the printing surface by a predetermined separation during transport of the printhead along the track extending generally parallel to the printing surface (paras 0068-0069, 0104-0118, 0119, figs 6, 6A).

* Re clm 89, wherein the controller is configured to control the first motor in the first operating mode to cause said predetermined pressure to be exerted by the printhead on the printing surface during transport of the printhead along the track extending generally parallel to the printing surface (paras 0068-0070-0093, 0104, fig 6 & 6A)..

* Re clm 90, wherein the second motor is a stepper motor (para 0104, figs 6 & 6A)

* Re clm 91, wherein the printer is a thermal printer and wherein the printhead is configured to be selectively energised so as to generate heat which causes the mark to be created on the substrate (paras 0031-0033, 0068, fig 1).

* Re clm 92, wherein the printer is a thermal transfer printer and wherein the printhead is configured to be selectively energised so as cause ink to be transferred from an ink carrying ribbon to the substrate so as to cause the mark to be created on the substrate (paras Abst., 0001-0003, 0008, 0023-0025, 0067-0068, fig 1). 

* Re clm 93, wherein the printer is a thermal transfer printer (paras Abst., 0001-0003, 0008, 0023-0025, 0067-0068, fig 1).
* first and second spool supports each being configured to support a spool of ribbon (paras 0068, fig 1); and
	* a ribbon drive configured to cause movement of ribbon from the first spool support to the second spool support (Abst., paras 0004, 0008, 0018, 0023, fig 1).
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853